1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT

8                                SOUTHERN DISTRICT OF CALIFORNIA

9
                                                             Case No.: 18cv338-MMA(BLM)
10   U.S. EQUAL EMPLOYMENT OPPORTUNITY
     COMMISSION,
11                                                           ORDER REGARDING DEFENDANT’S
                                            Plaintiff,       FAILURE TO COMPLY WITH THE
12                                                           COURT’S AUGUST 9, 2019 ORDER- ECF
     v.                                                      NO. 27
13
     MAURIZIO'S TRATTORIA ITALIANA, LLC
14   AND DOES 1-10,
15                                       Defendant.
16

17

18         On August 7, 2019, Defendant notified the Court that its counsel had passed away and
19   requested a stay to allow it time to find and retain a new attorney. ECF No. 24. The Court
20   granted Defendant’s request, ordered Defendant to retain new counsel by September 5, 2019,
21   and stayed the case until October 7, 2019. ECF No. 27. Defendant has failed to comply with
22   the Court’s order and has not obtained new counsel. See Docket.
23         Civil Local Rule 83.3(j) states that
24         Only natural persons representing their individual interests in propria persona may
25         appear in court without representation by an attorney permitted to practice
           pursuant to Civil Local Rule 83.3. All other parties, including corporations,
26
           partnerships and other legal entities, may appear in court only through an attorney
27         permitted to practice pursuant to Civil Local Rule 83.3(j).
28

                                                         1
                                                                                    18cv338-MMA(BLM)
1    Because Defendant is not represented by counsel, Defendant will not be able to participate in

2    discovery or any other aspect of litigation after the stay lifts.         Securities and Exchange

3    Commission v. SW Argyll Investments, LLC, 2012 WL 12885225, at *1 (S.D. Cal., June 11, 2012)

4    (“[I]t is well established that a corporation, unincorporated association, partnership or other

5    such entity may appear only through counsel.”) (citing Rowland v. Cal. Men's Colony, 506 U.S.

6    194, 201-02 (1993) (“It has been the law for the better part of two centuries ... that a

7    corporation may appear in the federal courts only through licensed counsel,” citing Osborn v.

8    Bank of United States, 22 U.S. 738 (1824)).

9           Here, Plaintiff had noticed six depositions of Defendant’s owner and employees for

10   September 6, 13, and 27, 2019. ECF No. 23 at 2. Those depositions were stayed but they likely

11   will be re-noticed as soon as the stay is lifted. If Defendant has not retained counsel, Defendant

12   will not be able to participate in the discovery process or any other aspect of this litigation. If

13   Defendant does not retain counsel and does not participate in the discovery process and

14   litigation, Defendant’s answer may be stricken and default judgment entered against it. See

15   Osgood v. Main Streat Marketing, LLC, 2017 WL 3194460, at *2 (S.D. Cal., July 27, 2017) (“when

16   a corporation fails to retain counsel to represent it in an action, its answer may be stricken and

17   a default judgment entered against it”) (citing Emp. Painters’ Trust v. Ethan Enters., Inc., 480

18   F.3d 993, 998 (9th Cir. 2007)); see also United Pacific Energy Operations and Consulting, Inc.

19   v. Gas and Oil Technologies, Inc., 2012 WL 12953446, at *3 (C.D. Cal., Mar. 30, 2012) (“If the

20   corporation fails to appear through counsel within a reasonable time, the action may be

21   dismissed or a default judgment entered.”); Oracle America, Inc. v. Serv. Key, LLC, 2013 WL

22   1195620, at *2-3 (N.D. Cal. Mar. 22, 2013) (ordering that if substitute counsel is not found, the

23   court will strike answer and direct entry of default, and then plaintiff may file a motion for default

24   judgment).

25          Defendant was provided approximately sixty days to obtain new counsel and failed to do

26   so. Despite this failure, the Court is providing Defendant with one last opportunity to obtain

27   counsel. The Court continues the stay until November 8, 2019. Defendant is ordered to

28   obtain new counsel and the new lawyer must file a Notice of Appearance on or before

                                                       2
                                                                                         18cv338-MMA(BLM)
1    November 8, 2019. If Defendant fails to comply with the Court’s order for a second time, the

2    stay will lift on November 8, 2019 and Plaintiff will be able to proceed forward with discovery

3    and to seek any appropriate remedies. If Defendant is not represented by counsel, it will not

4    be able to participate in discovery or litigation and if it fails to participate in discovery and

5    litigation, its answer may be stricken and a default judgment may be entered against it.

6          IT IS SO ORDERED.

7    Dated: 10/7/2019

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
                                                                                     18cv338-MMA(BLM)
